Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,080,839, (see the table below). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
-- Claims 1, 10, and 16 of the instant Application, recite common subject matter with the patent claims 1, 10, and 16; 
-- Whereby claims 1, 10, and 16, of the instant application, which recite the open-ended transitional phrase “comprising”, do not preclude the additional elements recited by patent claims 1, 10, and 16, and 
-- Whereby the elements of claims 1, 10, and 16 of the instant Application are fully anticipated by patent claim 1, 10, and 16. 
Instant Application
U.S. Patent No. 11,080,839
1. A computer-implemented method for identifying damages of a vehicle, the method comprising: 
obtaining, by a computing device, a set of tagged digital images as training data, wherein each tagged digital image includes at least one damage object; 
training, based on the training data, a damage identification model, wherein training the damage identification model comprises: 

reducing noise associated with the damage object; 

generating a set of feature vectors for the training data; and 

using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model; 

applying the trained damage identification model to obtain a damage category prediction result; and 









determining a repair solution based on the damage category prediction result.

1. A computer-implemented method for identifying damages of a vehicle, the method comprising: 
obtaining, by a computing device, a set of tagged digital images as training data, wherein each tagged digital image includes at least one damage object; 
training, based on the training data, a damage identification model independent of a part associated with the damage object, wherein training the damage identification model comprises: 
identifying at least a damage object in the training data based on a target detection technique; 
generating a set of feature vectors for the training data; and 

using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model; and 

applying the trained damage identification model to obtain a damage category prediction result.

6. The method of claim 1, wherein training the damage identification model further comprises reducing noise associated with the identified damage object in the training data prior to generating the feature vectors …
9. The method of claim 8, further comprising: determining a repair solution based on the damage category prediction result.
2. The method of claim 1, wherein an area comprising the damage object is tagged with a damage bounding box and a damage category tag corresponding to the damage bounding box, and wherein the damage category tag indicates a damage material and a damage mode.
2. The method of claim 1, wherein an area comprising the damage object is tagged with a damage bounding box and a damage category tag corresponding to the damage bounding box, and wherein the damage category tag indicates a damage material and a damage mode.
3. The method of claim 2, wherein the damage material includes one of: a painted piece; a plastic piece; a metal piece; a sanded piece; and a glass.
3. The method of claim 2, wherein the damage material includes one of: a painted piece; a plastic piece; a metal piece; a sanded piece; and a glass.
4. The method of claim 2, wherein the damage mode includes one of: a scratch; a deformation; a crack; and a fragmentation.
4. The method of claim 2, wherein the damage mode includes one of: a scratch; a deformation; a crack; and a fragmentation.
5. The method of claim 2, wherein the damage category tag further indicates a damage degree, and wherein the damage degree corresponds to at least one of: minor damage; medium damage; and severe damage.
5. The method of claim 2, wherein the damage category tag further indicates a damage degree, and wherein the damage degree corresponds to at least one of: minor damage; medium damage; and severe damage.
6. The method of claim 1, wherein reducing the noise comprises: 


determining whether a sub-area associated with the damage object corresponds to a maximum damaged area; in response to determining that the sub-area does not include the maximum damaged area, filtering out negative matches; and retaining positive matches.

6. The method of claim 1, wherein training the damage identification model further comprises reducing noise associated with the identified damage object in the training data prior to generating the feature vectors, and wherein reducing the noise comprises: 
determining whether a sub-area associated with the identified damage object corresponds to a maximum damaged area; in response to determining that the sub-area does not include the maximum damaged area, filtering out negative matches; and retaining positive matches.
7. The method of claim 6, wherein the negative matches indicate that the one or more portions in the sub-area do not include the damage object, and wherein the positive matches indicate that the one or more portions in the sub-area includes the damage object.
7. The method of claim 6, wherein the negative matches indicate that the one or more portions in the sub-area do not include the damage object, and wherein the positive matches indicate that the one or more portions in the sub-area includes the damage object.
8. The method of claim 1, wherein applying the trained damage identification model to obtain a damage category prediction result comprises: obtaining an untagged digital image of a target object; providing the digital image to the trained damage identification model; using the trained damage identification model to: identify a damage object from the digital image; and determine a damage category prediction result associated with the damage object; and determining a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table.

8. The method of claim 1, wherein applying the trained damage identification model to obtain a damage category prediction result comprises: obtaining an untagged digital image of a target object; providing the digital image to the trained damage identification model; using the trained damage identification model to: identify a damage object from the digital image; and determine a damage category prediction result associated with the identified damage object; and determining a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table.
10. An apparatus for identifying damages of a vehicle, the apparatus comprising: one or more processors; and a storage medium storing instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising: obtaining, by a computing device, a set of tagged digital images as training data, wherein each tagged digital image includes at least one damage object; training, based on the training data, a damage identification model, wherein training the damage identification model comprises: reducing noise associated with the damage object; generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model; applying the trained damage identification model to obtain a damage category prediction result; and determining a repair solution based on the damage category prediction result.
10. An apparatus for identifying damages of a vehicle, the apparatus comprising: one or more processors; and a storage medium storing instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising: obtaining, by a computing device, a set of tagged digital images as training data, wherein each tagged digital image includes at least one damage object; training, based on the training data, a damage identification model independent of a part associated with the damage object, wherein training the damage identification model comprises: identifying at least a damage object in the training data based on a target detection technique; generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model; and applying the trained damage identification model to obtain a damage category prediction result.
11. The apparatus of claim 10, wherein an area comprising the damage object is tagged with a damage bounding box and a damage category tag corresponding to the damage bounding box, and wherein the damage category tag indicates a damage material and a damage mode.
11. The apparatus of claim 10, wherein an area comprising the damage object is tagged with a damage bounding box and a damage category tag corresponding to the damage bounding box, and wherein the damage category tag indicates a damage material and a damage mode.
12. The apparatus of claim 10, wherein reducing the noise comprises: 

determining whether a sub-area associated with the damage object corresponds to a maximum damaged area; in response to determining that the sub-area does not include the maximum damaged area, filtering out negative matches; and retaining positive matches.

12. The apparatus of claim 10, wherein training the damage identification model further comprises reducing noise associated with the identified damage object in the training data prior to generating the feature vectors, and wherein reducing the noise comprises: determining whether a sub-area associated with the identified damage object corresponds to a maximum damaged area; in response to determining that the sub-area does not include the maximum damaged area, filtering out negative matches; and retaining positive matches.
13. The apparatus of claim 12, wherein the negative matches indicate that the one or more portions in the sub-area do not include the damage object, and wherein the positive matches indicate that the one or more portions in the sub-area includes the damage object.
13. The apparatus of claim 12, wherein the negative matches indicate that the one or more portions in the sub-area do not include the damage object, and wherein the positive matches indicate that the one or more portions in the sub-area includes the damage object.
14. The apparatus of claim 10, wherein applying the trained damage identification model to obtain a damage category prediction result comprises: obtaining an untagged digital image of a target object; providing the digital image to the trained damage identification model; using the trained damage identification model to: identify a damage object from the digital image; and determine a damage category prediction result associated with the damage object; and determine a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table.
14. The apparatus of claim 10, wherein applying the trained damage identification model to obtain a damage category prediction result comprises: obtaining an untagged digital image of a target object; providing the digital image to the trained damage identification model; using the trained damage identification model to: identify a damage object from the digital image; and determine a damage category prediction result associated with the identified damage object; and determine a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table.



Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11,080,839 in view of Marin et al, (US-PGPUB 2018/0047208); and further in view Tomlinson et al, (US Patent 11,238,506)
Claim 16 of U.S. Patent No. 11,080,839, while disclosing all the limitations of claim 16 of the instant application, does not expressly disclose reducing noise associated with the damage object; and determining a repair solution based on the damage category prediction result.
However, Marin et al discloses reducing noise associated with the damage object; (Par. 0009, a 3D scan may capture a substantially diffuse or Lambertian model of the color information of the object on the manufacturing line, thereby removing visual artifacts in the captured model that arise due to specular highlights from bright and directed lights, [i.e., reducing noise associated with the object]).
It is desirable to remove visual artifacts in the captured model, the Marin’s 3D scan is to achieve this goal. Therefore, it would have been obvious to a person of ordinary skill in the art, to include the 3D scan, as though by Marin, in order to remove visual artifacts in the captured model that arise due to specular highlights from bright and directed lights, (Marin, Par. 0009)
The claim 16 of U.S. Patent No. 11,080,839 and Marin et al, as whole does not expressly disclose determining a repair solution based on the damage category prediction result
Tomlinson et al discloses determining a repair solution based on the damage category prediction result, (see at least: Fig. 29, and col. 16, lines 8-45, the damage estimator computing device 43 may access the damage assessment model 42. At step 2908, the damage estimator computing device 43 may identify damage to the vehicle based on the received images of the vehicle and using the damage assessment model 42, [i.e., the damage assessment model 42 implicitly predicts a damage category]. In response to identifying the vehicle damage, the damage estimator computing device 43 may predict a total cost for repair of the vehicle, as shown in step 2910, [i.e., implicitly determining a repair solution based on the damage category prediction result by the damage assessment model 42]).
It is desirable to predict a total cost for repair of the vehicle. The Tomlinson’s damage assessment model 42 for identifying damage to the vehicle based on received images, is to achieve this goal. Therefore, it would have been obvious to a person of ordinary skill in the art, to use the damage assessment model 42 for identifying damage to the vehicle, as though by Tomlinson, in order to predict a total cost for repair of the vehicle, (Tomlinson, col. 16, lines 29-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al, (US-PGPUB 2017/0293894) in view of Marin et al, (US-PGPUB 2018/0047208); and further in view of Tomlinson et al, (US Patent 11,238,506)

In regards to claim 1, Taliwal discloses a computer-implemented method for 
identifying damages of a vehicle, (see at least: Fig. 4, Par. 0120-0121), the method comprising: 
obtaining, by a computing device, a set of tagged digital images as training data, wherein each tagged digital image includes at least one damage object, (Par. 0035, Using a variety of computer vision techniques, the system recognizes where and how the received images depart from the reference images, and identifies the corresponding part(s) and/or regions on the exterior of the vehicle that are damaged. Further, Par. 0036, discloses the training a deep learning system (e.g., Convolutional Neural Network) on a large number of images of damaged vehicles and corresponding information about damage, e.g., its extent and location on the vehicle, which are available from an insurance company's auto claims archives, [i.e., the large number of images of damaged vehicles, “a set of tagged digital images”, are implicitly obtained from an insurance company's auto claims archives, as training data, wherein each image tagged digital image implicitly includes at least one damage object]);
training a damage identification model based on the training data; and applying the trained damage identification model to obtain a damage category prediction result, (see at least: Paragraphs 0036, 0121, training Convolutional Neural Network (CNN) to in order to learn to assess damage presented with input images for a new auto claim, [which implicitly results in obtaining trained Convolutional Neural Network (CNN), “damage identification model”]. Further, Par. 0141, discloses using any machine learning technique, to classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values--total, medium and small, [i.e., applying a machine learning technique, to obtain a damage category prediction result]); and 
Taliwal does not expressly disclose wherein training the damage identification model comprises: reducing noise associated with the damage object; generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model; and determining a repair solution based on the damage category prediction result.
However, Marin discloses the reducing noise associated with the damage object, generating a set of feature vectors for the training data; and using the set of feature vectors to optimize a set of parameters associated with the damage identification model to obtain a trained damage identification model, (see at least: Fig. 10, and Par. 0156-0157, removing the specular component and rendering the 3D model with artificial lighting, (step 802 in Fig. 10), [i.e., implicitly reducing noise associated with the region of interest of 3D model]; and computing feature vectors, [i.e., generating a set of feature vectors for the training data], (step 804 in Fig. 10), and using the feature vectors of training 3D models to optimize parameters of convolutional neural network, [i.e., using the set of feature vectors to optimize a set of parameters associated with the CNN, “damage identification model” to implicitly obtain a trained damage identification model])
Taliwal and Marin are combinable because they are both concerned with region based artificial intelligence detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Taliwal, to use the steps 802, 804, and 808, as though by Marin, in order to optimize a set of parameters associated with the CNN, (Marin, Par. 0157), to thereby detecting defects in objects, (Marin, Par. 0155)
The combine teaching Taliwal and Marin as whole does not expressly disclose determining a repair solution based on the damage category prediction result.
Tomlinson et al discloses determining a repair solution based on the damage category prediction result, (see at least: Fig. 29, and col. 16, lines 8-45, the damage estimator computing device 43 may access the damage assessment model 42. At step 2908, the damage estimator computing device 43 may identify damage to the vehicle based on the received images of the vehicle and using the damage assessment model 42, [i.e., the damage assessment model 42 implicitly predicts a damage category]. In response to identifying the vehicle damage, the damage estimator computing device 43 may predict a total cost for repair of the vehicle, as shown in step 2910, [i.e., implicitly determining a repair solution based on the damage category prediction result by the damage assessment model 42]).
Taliwal and Marin and Tomlinson are combinable because they are all concerned with region based artificial intelligence detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Taliwal and Marin, to use the damage assessment model 42, as though by Tomlinson, in order to predict a total cost for repair of the vehicle, (Tomlinson, col. 16, lines 29-34).

In regards to claim 8, the combine teaching Taliwal, Marin, and Tomlinson as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses wherein applying the trained damage identification model to obtain a damage category prediction result comprises: 
obtaining an untagged digital image of a target object; (Par. 0024, 0031, the system uses the captured images of a damaged vehicle along with auxiliary information available from other sources to assess the damage and, optionally, to provide an appraisal of damage and estimate of repair costs, [i.e., the captured one or more images of a damaged vehicle correspond to the untagged digital image of a target object]);
providing the digital image to the trained damage identification model; using the trained damage identification model to: identify a damage object from the digital image, (Par. 0121, a Convolutional Neural Network (CNN) is trained to learn a correlation between damage visible in the images and the entire list of damaged parts, both internal and external, such that the CNN can be gradually tuned to learn the patterns of correlation between its input and output from being presented a large number of exemplars of input/output pairs called training data, [i.e., the digital image are implicitly provided to the trained damage identification model, to identify a damage object from the digital image]; and 
determine a damage category prediction result associated with the identified damage object, (Par. 0141, using any machine learning technique, to classify a claim into categories as a total, medium, or small loss claim, [which is implicitly associated with the identified damage object]); and 
determining a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table, (Par. 0139, using machine learning to perform the task of prediction of vehicle damage from an auto claim. Thousands of historical auto claims are stored in one or more databases, [i.e., which implicitly enables the determining a damage material and a damage mode of the damage object based on the damage category prediction result and a mapping table, using the historical auto claims that are stored in one or more databases]).

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “An apparatus for identifying damages of a vehicle, the apparatus comprising: one or more processors; and a storage medium storing instruction(s) that, when executed by the one or more processors, cause the apparatus to perform a method”. However, Taliwal discloses the “apparatus for identifying damages of a vehicle, (Taliwal, see at least: Abstract, and Par. 0006-0007, “system”), the apparatus comprising: one or more processors, (Taliwal, Par. 0006, “processor”); and a storage medium storing instruction(s) that, when executed by the one or more processors, cause the apparatus to perform a method, (Taliwal, see at least: Par. 0006, “memory”).

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 8. As such, claim 14 is rejected for at least similar rational.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for identifying damages of a vehicle”. However, Taliwal discloses the “non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for identifying damages of a vehicle”, (Taliwal, see at least: Par. 0046)

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 8. As such, claim 20 is rejected for at least similar rational.

Claims 2, 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal, Marin, and Tomlinson, as applied to claims 1 and 10 above; and further in view of Tanigawa et al, (US-PGPUB 2020/0074377)

In regards to claim 2, the combine teaching Taliwal, Marin, and Tomlinson as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses the damage object is tagged with a damage category tag, wherein the damage category tag indicates a damage material and a damage mode, (see at least: Par. 0188, CNNs can be trained on the auto claims images 2502, which have been labeled with an indication of damage to each exterior part visible in the images, [i.e., tagging the damage object]. Taliwal further discloses in Par. 0199, classify a claim into categories as a total, medium, or small loss claim, “damage mode”, by taking the damaged parts list, “the damaged parts list technically comprises the damage material”, the repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values—total, medium and small, [i.e., implicitly tagging the auto claims images 250 based on classifying a claim into categories, “a damage category tag”, indicating a damage mode, “a total, medium, or small loss claim “, and the damaged parts list, “damage material”]).
The combine teaching Taliwal, Marin, and Tomlinson as whole does not expressly disclose wherein an area comprising the damage object is tagged with a damage bounding box and a damage category tag corresponding to the damage bounding box.
However, Tanigawa discloses tagging the damage object with a damage bounding box and a damage category tag corresponding to the damage bounding box, (see at least: Par. 0053, Label selection area 53 contains class labels associated with a bounding box attached for indicating the position of a target object, [i.e., implicitly labeling target object with bounding box, and class label corresponding the bounding box]).
Taliwal, Marin, Tomlinson, and Tanigawa are combinable because they are all concerned with object region detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Taliwal, Marin, and Tomlinson, to associate one or more class labels with the bounding box attached to the target region, as though by Tanigawa, in order to indicating the position of a target object area, (Tanigawa, Par. 0053)

In regards to claim 5, the combine teaching Taliwal, Marin, Tomlinson, and Tanigawa as whole discloses the limitations of the claim 2.
Furthermore, Taliwal discloses wherein the damage category tag further indicates a damage degree, and wherein the damage degree corresponds to at least one of: minor damage; medium damage; and severe damage, (Taliwal, see at least: Par. 0141).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 2. As such, claim 11 is rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 2. As such, claim 17 is rejected for at least similar rational.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal, Marin, Tomlinson, and Tanigawa et al, as applied to claim 2 above; and further in view of Rech et al, (US-PGPUB 2018/0082494)
The combine teaching Taliwal, Marin, Tomlinson, and Tanigawa as whole discloses the limitations of the claim 2.
The combine teaching Taliwal, Marin, Tomlinson, and Tanigawa does not expressly disclose wherein the damage material includes one of: a painted piece; a plastic piece; a metal piece; a sanded piece; and a glass; wherein the damage mode includes one of: a scratch; a deformation; a crack; and a fragmentation.
Rech et al discloses the identifying damage on the vehicle (for example, a crack in the windscreen, dents in the trim, scratches on the paint), [i.e., implicitly identifying damage mode, (e.g., a crack, dents, and scratches), and the damage material, (e.g., scratches on painted part or piece of the vehicle)
Taliwal, Marin, Tomlinson, Tanigawa, and Rech et al are combinable because they are all concerned with object region detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Taliwal, Marin, Tomlinson, and Tanigawa et al, to use known image recognition methods, as though by Rech et al, in order to identify a damage material and mode on the vehicle, (Rech, Par. 0016)

Claims 6-7, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal, Marin, and Tomlinson, as applied to claim 1; and further in view of Baldwin et al, (US Patent 9,036,943)

In regards to claims 6 and 7, the combine teaching Taliwal, Marin, and Tomlinson as whole discloses the limitations of the claim 1.
Furthermore, Marin discloses determining whether a sub-area associated with the identified damage object corresponds to a maximum damaged area, (Par. 0158-0159, discloses the training error metric and the validation error metric, which enable determining whether a sub-area associated with the identified damage object corresponds to a maximum damaged area, using threshold]).
The combine teaching Taliwal and Marin as whole does not expressly disclose in response to determining that the sub-area does not include the maximum damaged area, filtering out negative matches; and retaining positive matches, wherein the negative matches indicate that the one or more portions in the sub-area do not include the damage object, and wherein the positive matches indicate that the one or more portions in the sub-area includes the damage object
However, Baldwin discloses process the set of images to determine a level of similarity between the reference image and each of the other images in the set of images, where the level of similarity can be determined using a correlation algorithm or some other such comparison algorithm known or used for such purposes, and image having a similarity value above a similarity value threshold with respect to the references image can be aligned with the reference image, [which implicitly enables the system to remove the images having a similarity value below a similarity value threshold, and keeping the images having a similarity value above a similarity value, “filtering out negative matches; and retaining positive matches”. Note that the images having a similarity value below a similarity value threshold implicitly represent the negative match, and the images having a similarity value above a similarity value threshold implicitly represent the positive match]), (col. 8, line 51, through col. 9, line 9).
Taliwal, Marin, Tomlinson, and Baldwin are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Taliwal, Marin, and Tomlinson, to use the similarity value threshold, as though by Baldwin, in order to enables the removing of images that have similarity value below the similarity value threshold, and to retain the images with the similarity value above the similarity value threshold, (see col. 8, line 67-col. 9, line 6)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 6. As such, claim 12 is rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 7. As such, claim 13 is rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 6. As such, claim 18 is rejected for at least similar rational.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 7. As such, claim 19 is rejected for at least similar rational.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal, Marin, and Tomlinson, as applied to claims 1 and 10 above; and further in view of Fujii et al, (US-PGPUB 2010/0189175) 

In regards to claim 9, the combine teaching Taliwal, Marin, and Tomlinson as whole discloses the limitations of the claim 1.
Furthermore, Taliwal discloses identifying at least a damage object in the training data, (Par. 0036, training a deep learning system (e.g., Convolutional Neural Network) on a large number of images of damaged vehicles, …in order to learn to assess damage presented with input images, [i.e., identifying at least a damage object in the training data]).
The combine teaching Taliwal, Marin, and Tomlinson as whole does not expressly disclose that the at least a damage object being identified based on a target detection technique.
	However, Fujii et al discloses identifying at least a object based on a target detection technique, (see at least: Par. 0015, a specific target detector configured to detect, as a specific target region, a region including a specific target in an input image, [i.e., target detection technique]).
Taliwal, Marin, Tomlinson, and Fujii are combinable because they are all concerned with object region detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Taliwal, Marin, and Tomlinson, to use the specific target detector/and or step, as though by Fujii, with the Taliwal’s damage object detection system/and or method, in order to detect, as a specific target region, a region including a specific target in an input image, (Fujii, Par. 0015)

 Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 9. As such, claim 15 is rejected for at least similar rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-- Jeffery De Deijn, (“Automatic car damage recognition using convolutional 
neural networks”, Internship report MSc Business Analytics March 29, 2018, Pages 1-53, Vrije Universiteit Amsterdam Faculty of Science, Amsterdam) 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        11/16/2022